FRIEDMAN, Judge,
dissenting.
In this case, Ketterer was informed by the police that his license would be suspended for one year for failure to submit to chemical testing. Ketterer was not informed that the one year suspension would be in addition to any penalties that would be imposed if he were convicted of violating 75 Pa.C.S. § 3731. He argues that “explaining that a test refusal will result in an automatic suspension without advising that such suspension will be in addition to any criminal penalties is ... overwhelmingly unfair.” (Appellant’s brief, p. 10.) I agree with this argument; since the majority rejects it, I must respectfully dissent.
The Department argues in its brief that there is no precedent requiring the warnings sought by Ketterer in this case. *675I must acknowledge that this assertion is correct. Nonetheless, fairness dictates that such additional warnings should be given, and on that basis alone, I would require them. This is especially so since the warnings in this regard could be short, to the point and not overly confusing.
The majority rejects this argument, stating that the correct forum for asserting this challenge is at the criminal trial for the section 3731 violation. I cannot agree. Ketterer is not arguing that the defects here somehow effect the possibility of a criminal conviction; rather, he is arguing that the warnings were insufficient to allow him to make a knowing and conscious refusal. In Commonwealth v. Danforth, 530 Pa. 327, 608 A.2d 1044 (1992), the Supreme Court made clear that a civil suspension for failure to submit to chemical testing is proper only where the refusal is knowing and conscious. To make a knowing and conscious refusal, a licensee must be apprised of all of the consequences of a refusal; Ketterer was not so apprised. Hence, this dissent.